Citation Nr: 0502475	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-03 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for a claimed bilateral 
hand disorder.  

3.  Entitlement to service connection for the claimed 
residuals of leptospirosis.

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected retropatellar pain syndrome of the 
right knee.  

5.  Entitlement to service connection for the claimed 
residuals of heat stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to 
January 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision in which the 
RO denied service connection bilateral hearing loss, hand 
pain, leptospirosis, and the residuals of heat stroke, to 
include kidney failure and dizziness.  

The RO also granted service connection for retropatellar pain 
syndrome of the right knee and assigned a noncompensable 
evaluation.  

In an October 2001 rating decision, the RO granted an 
increased initial rating of 10 percent for the veteran's 
service-connected right knee disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the matter of an increased rating for the 
service-connected right knee disability remains in appellate 
status.  

The Board notes that the veteran accepted a July 2001 
conference with a Decision Review Officer in lieu of a 
requested personal hearing.  

In December 2003, the Board remanded the issues on appeal to 
the RO for additional evidentiary development.  

The issue of service connection for the residuals of heat 
stroke is once again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to suffer from a hearing 
disability for VA compensation purposes.  

2.  The veteran currently is shown as likely as not to have a 
disability manifested by chronic pain and stiffness in both 
hands that began in service.  

3.  The veteran currently is shown as likely as not to have 
the residuals of leptospirosis that began in service.  

4.  The credible and probative evidence establishes that the 
veteran's retropatellar pain syndrome of the right knee is 
manifested by subjective complaints of pain, fatigability, 
and swelling, but not by limitation of motion in the knee or 
by subluxation or instability.  



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for hearing 
loss must be denied by operation of law.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.385 (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
bilateral hand disability manifested by chronic pain and 
stiffness is due to disease or injury that was incurred in 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by the history of leptospirosis is due 
to disease that was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

4.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected retropatellar 
pain syndrome of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in April 2004 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate his claims for service connection 
and for a higher initial rating.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claims and what VA would do to assist him in the development 
of his claims.  

Although this letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated his claims in the September 2000 rating 
decision.  

Furthermore, the notice letter provided to the veteran was 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the issues on appeal 
would not be prejudicial to him.  

With respect to the issues other than the claim for service 
connection for the residuals of heat stroke, the Board 
further finds that all obtainable evidence identified by the 
veteran has been obtained and associated with the claims 
folder and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, with respect to all issues except for the claim 
of service connection for the residuals of heat stroke, the 
Board finds that VA has satisfied its duty to assist the 
veteran is apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claims.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002).  

The Board notes that issue of service connection for the 
residuals of heat stroke will be discussed in the REMAND 
portion of this document.  



II.  Service connection for bilateral hearing loss

The veteran is seeking service connection for bilateral 
hearing loss.  He essentially contends that he developed 
hearing loss while on active duty.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against granting the 
veteran's claim.  In essence, the Board finds that the 
credible and probative evidence establishes that the veteran 
does not have a bilateral hearing loss disability as defined 
by 38 C.F.R. § 3.385.  

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the report of a VA 
audiological evaluation conducted in July 2000.  In this 
report, it was noted that the veteran did not have an 
auditory threshold of greater than 40 decibels in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz in either 
ear, or an auditory threshold greater than 26 in any three of 
those frequencies in either ear.  In addition, speech 
discrimination was found to be 94 percent in the right ear 
and 96 percent in the left ear.  

The Board has considered the VA treatment records received in 
support of the veteran's claims.  However, these records do 
not contain auditory threshold findings that could serve to 
establish a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  

The Board notes that the veteran underwent several routine 
audiometric tests in service to determine if he had sustained 
any hearing loss due to noise exposure.  

However, the results of these evaluations consistently show 
that he did not have an auditory threshold of greater than 40 
decibels in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz in either ear, or an auditory threshold greater 
than 26 in any three of those frequencies in either ear.  

As discussed in detail hereinabove, 38 C.F.R. § 3.385 sets 
forth specific threshold requirement for a finding of hearing 
loss disability, and the Board is bound in its decisions by 
such regulations.  38 U.S.C.A. § 7104(c).  

The Board has reviewed the evidence of record and found that 
the results of his audiometric testing do not support a 
finding of a current hearing disability in either ear for VA 
compensation purposes.  

In summary, the Board concludes that the veteran is not shown 
to suffer from a hearing disability for VA compensation 
purposes.  The benefit sought on appeal must accordingly be 
denied as a matter of law.  


III.  Service connection for a bilateral hand disorder.

The veteran is also seeking service connection for a 
bilateral hand disorder.  He contends that he began to 
experience pain in both hands prior to his separation from 
service.  

The service medical records show that, in April 1998, he 
complained of generalized anthralgias.  He reported 
experiencing soreness in a number of joints, but that he was 
presently most concerned with hand pain.  He also complained 
of decreased grip and numbness.  The examiner also noted that 
there was possible carpel tunnel syndrome.  

In July 2000, the veteran underwent a VA examination in which 
he reported that he was experiencing pain in his hands.  X-
ray studies revealed no significant arthritic change, 
malalignment or fracture injury.  The examiner noted an 
assessment of chronic hand stiffness without bony pathology.  

During another VA examination conducted in May 2001, the 
veteran reported that he had been experiencing pain in the 
interphalangeal joints of both hands for three or four years.  
He also reported that the pain was made worse by gripping.  
The examiner concluded that there was no evidence of 
arthritis in the veteran's hands.  

Based on a careful review of the record, the Board finds that 
service connection for a bilateral hand disorder should be 
granted.  The record reflects that veteran suffers from 
chronic pain and stiffness in both hands, which he has 
continually complained of since he was on active duty.  

The Board is cognizant that the VA physicians who examined 
the veteran in July 2000 and May 2001 specifically found that 
there was no evidence of arthritis or other bony pathology in 
either hand.  

However, both of those examiners noted the veteran's 
complaints of bilateral hand pain, and the July 2000 examiner 
specifically found that the veteran was experiencing chronic 
stiffness in both hands.  As noted herein above, such 
complaints are also documented in the veteran's service 
medical records.  

Furthermore, the veteran is competent to testify as to the 
continuity of symptomatology of pain and stiffness in his 
hands both during and after service.  

Thus, by extending the benefit of the doubt to the veteran, 
service connection for a bilateral hand disability manifested 
by chronic pain and stiffness is granted.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.303.  


IV.  Service connection for leptospirosis

The veteran's service medical records show that, in October 
1982, he was hospitalized for eight days.  He was given a 
discharge diagnosis of leptospirosis, treated, improved.  
Subsequent service medical records are negative for any 
complaints that were found to be related to leptospirosis.  

In the report of a VA infectious diseases examination 
conducted in July 2000, it was noted that the veteran had 
described a history of leptospirosis but that he had no 
residuals or recurrence of the infection.  

In the report of a VA neurological examination conducted in 
May 2001, it was again noted that the veteran had a history 
of leptospirosis.  The examiner also noted the veteran's 
complaints of urinary frequency and dehydration, but 
concluded that these symptoms were not related to kidney 
dysfunction.  

Service connection for the history of leptospirosis can be 
granted in this case.  38 C.F.R. § 3.303.  Although the May 
2001 VA examination established that the veteran was not 
suffering from kidney dysfunction as a result of 
leptospirosis, the examiner also acknowledged the veteran's 
subjective complaints and recommended that he should seek 
follow-up care from his primary physician.  

Because the veteran is shown to have developed leptospirosis 
in service, the Board finds that service connection for such 
a disability is warranted.  

The Board has considered the veteran's testimony and other 
assertions regarding his current symptoms.  The veteran is 
competent to provide assertions about manifestations related 
to the in-service disease upon which the Board may rely.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), and finds that there is 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


V.  Increased rating for retropatellar pain syndrome of the 
right knee.

The veteran essentially contends that his right knee 
disability is more severe than is contemplated by the 10 
percent rating currently assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's retropatellar pain syndrome of the right knee 
is currently evaluated as 10 percent disabling under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, 
which contemplates limitation of flexion in the leg.  

However, because the RO determined that the criteria for a 
compensable rating was not met under DC 5260, the RO appears 
to have granted a 10 percent rating based on functional loss 
due to pain and other symptoms.  

In this regard, the Board notes that the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or other symptoms under 38 C.F.R. §§ 4.40, 
and 4.45 (2002).  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

Initially, the Board will consider whether a higher initial 
rating is available under DC's 5260 or 5261.  

Under DC 5260, a no percent evaluation is warranted where 
flexion of the leg is limited to 60 degrees; a 10 percent 
evaluation where flexion is limited to 45 degrees; a 20 
percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  

Under DC 5261, a 0 percent evaluation requires extension of 
the leg limited to five degrees; a 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent 
evaluation requires extension limited to 15 degrees; a 30 
percent evaluation requires extension limited to 20 degrees; 
a 40 percent evaluation requires extension limited to 30 
degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  

See also 38 C.F.R. § 4.71, Plate II (2001) which reflects 
that normal flexion and extension of a knee is from 0 degrees 
of extension to 140 degrees of flexion.  

The Board notes that the veteran underwent a VA examination 
in July 2000 in which range of motion in the right knee was 
found to be from 0 to 140 degrees.  Subsequent VA examination 
in May 2001 revealed range of motion in the right knee to be 
from 0 to 130 degrees.  Similarly, VA examination in August 
2004 also revealed range of motion in the right knee to be 
from 0 to 130 degrees.  

In light of these findings, the Board concludes that the 
credible and probative evidence of record does not support 
the assignment of compensable ratings under DC 6260 or 5261.  

The Board has also considered whether a separate rating is 
warranted under DC 5257.  See VAOPGCPREC 23- 97 (July 1, 
1997).  Under that code, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  

However, in this case, each of the veteran's three VA knee 
examinations were negative for any findings of instability or 
subluxation.  In addition, the treatment records were also 
negative for any findings of instability or subluxation.  

The Board has given consideration to evaluating the veteran's 
service-connected knee disabilities under different 
diagnostic codes.  However, DC 5256 is not for application 
because there is no evidence of ankylosis in the right knee.  

Similarly, DC's 5003 or 5010 are not for application because 
x-rays obtained between 2000 and 2003 have been repeatedly 
negative for any evidence of arthritis in the right knee.  

The Board has also considered whether a higher initial rating 
is warranted for the veteran's right knee disability based on 
functional loss due to pain or other symptoms under the 
provisions of 38 C.F.R. §§ 4.40 or 4.45.  See Deluca, supra.  

However, although the veteran has repeatedly complained of 
pain in his right knee, and the report of his August 2004 VA 
examination shows that he also complained of fatigability, 
the Board notes that there are no findings of weakness, lack 
of endurance, or incoordination of the right knee.  

There have also been some objective findings of swelling, but 
the Board believes that the degree of symptomatology 
experienced in the veteran's right knee is already 
contemplated by the 10 percent evaluation presently assigned 
for functional loss.  The benefit sought on appeal is 
accordingly denied.  



ORDER

The claim of service connection for a bilateral hearing loss 
is denied.  

Service connection for a disability manifested by chronic 
hand pain and stiffness is granted.  

Service connection for the disability manifested by a history 
of leptospirosis is granted.  

An initial rating in excess of 10 percent for the service-
connected retropatellar pain syndrome of the right knee is 
denied.  




REMAND

The veteran's service medical records show that, in May 1991, 
the veteran was hospitalized for treatment of heat stroke 
with acute renal failure.  

The veteran is now seeking service connection for the 
residuals of heat stroke.  

Although the veteran has undergone VA examination to 
determine the nature and extent of any residuals of his in-
service heat stroke, the Board notes that the VA examination 
was primarily aimed at determining whether the veteran 
experienced kidney dysfunction or other genitourinary 
disability.  

However, there is evidence of record suggesting that he may 
be experiencing hypertension related to his in-service heat 
stroke.  

Therefore, the Board finds that a remand of this issue is 
warranted so that the veteran can undergo another VA 
examination to determine whether he has hypertension as a 
result of heat stroke in service.  

Accordingly, this case is remanded for the following actions:

1.  The RO should also take appropriate 
steps to contact the veteran and ask him 
to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for his 
claimed disability.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should make arrangements for 
the veteran to be afforded an examination 
to determine whether he experiences any 
residuals of the heat stroke suffered in 
1991.  The claims folder must be provided 
to the examining physician for review in 
conjunction with the examination.  All 
findings should be reported in detail.  
The examiner should identify any 
pathology found to be related to the in-
service diagnosis of heat stroke.  In 
particular, the examiner should comment 
on whether it is at least as likely as 
not that the veteran has hypertension as 
a result of the in-service incident of 
heat stroke.  

3.  Then the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


